Citation Nr: 1439793	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure in service.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure in service and claimed diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure in service and claimed diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus, hypertension and peripheral neuropathy.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that currently there is evidence of record regarding diagnoses of hypertension and diabetes mellitus, type II; however, there is no evidence of a peripheral neuropathy diagnosis.  


Regarding the Veteran's claimed in-service exposure to herbicides, the Veteran concedes that he is considered a "blue water" Veteran.  He served aboard the U.S.S. Ramsey.  The Veteran further concedes that he never went set foot on the landmass of the Republic of Vietnam, and therefore, he is not presumed to be exposed to herbicides as a result of his military service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013); Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009) (a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam).

The Joint Service Records Research Center (JSRRC) noted in a July 2013 DPRIS response that it had reviewed all of the deck logs from the 1971 command history of the U.S.S. Ramsey, and concluded that "[t]he history and deck logs do not document that the ship docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam."  

During his June 2014 hearing, the Veteran disputes that conclusion.  The Veteran specifically retold a story wherein the U.S.S. Ramsey moored at a pier in Da Nang, approximately 4 feet from the shore.  While conceding that he never went ashore during that mooring, the Veteran essentially avers that he was exposed to the "brown water" at that time through drinking the distilled water.  The Veteran stated that they moored in Da Nang at that time in order to fix a gun mount on their ship which had become jammed with powder charge and projectile that they could not get out of the "hot gun."  He recalled specifically that the crew was told not to mention the gun mount if they went ashore for safety reasons, as a gun mount with a live projectile stuck in it was dangerous.

The Veteran submitted an email from W.M., dated February 2007, which indicated that he was a fellow servicemember aboard the U.S.S. Ramsey with the Veteran and that he "remember[ed] pulling into Da Nang.  But as I remember, it was only for a real short time, like a few hours, and not overnight.  I'm pretty sure our mail clerk picked up mail.  But I'm relatively sure that was not the primary mission of pulling in there.  And I don't remember why we did.  I don't remember a round getting stuck in our mount, though."  

A second email from another fellow servicemember, B.H., dated June 2009, indicated that he could not remember the exact date but stated that "it was WestPac 3 and it was between June 1971 and December 1971."  

A PIES Response indicated that the U.S.S. Ramsey was in the official waters of the Republic of Vietnam from on September 10, October 2, October 9, October 15, October 18, and October 22, 1971.  There is a single deck log from December 1, 1972 of record.  

Given the Veteran's two fellow servicemembers' statements and the Veteran's story, as well as his disputing of JSRRC's findings, the Board finds that a remand is necessary in order to obtain copies of the pertinent deck logs in this case such that VA may review those records to ascertain further corroboration of whether the U.S.S. Ramsey operated in the "brown waters" of the Republic of Vietnam, or at any time docked or moored with that landmass.

Also, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Cleveland or Erie VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since February 2007 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his diabetes mellitus, hypertension and peripheral neuropathy disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain copies of the pertinent deck logs or other official records for the U.S.S. Ramsey for the periods of time that the ship was in the official waters of the Republic of Vietnam during the Veteran's period of service and associate those records with the claims file.  If those records are unavailable and further attempts to obtain copies of those records would be futile, such should be noted in a formal finding of unavailability which is associated with the claims file and the Veteran should be so notified.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for diabetes mellitus, hypertension and peripheral neuropathy of the bilateral upper and lower extremities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

